PER CURIAM.
Upon consideration of suggestion for writ of prohibition filed in the above styled matter, and petitioner’s application for issuance of a rule nisi thereon, the Court finds that the suggestion fails to make a prima facie case, whereupon the application for rule nisi is denied, and the suggestion for writ of prohibition is dismissed.
This action is taken without prejudice to any authorized procedure for review of the order or orders complained of.
CARROLL, CHAS., C. J., and HORTON and PEARSON, JJ., concur.